Name: Commission Regulation (EEC) No 3393/90 of 26 November 1990 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 327/26 Official Journal of the European Communities 27. 11 . 90 COMMISSION REGULATION (EEC) No 3393/90 of 26 November 1990 fixing the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and for compound feedingstuffs manufactured from cereals f), as last amended by Regulation (EEC) No 1740/78 (8), provides that the levy thus determined, increased by the fixed component, is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above ;Having regard to the Act of Accession of Spain andPortugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 14 (4) thereof, whereas, in accordance with Article 5 of Regulation (EEC) No 2744/75 and Article 2 of Regulation (EEC) No 1579/74, the levy on certain processed products must be reduced by an amount equal to the production refund granted in respect of basic products for processing ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, whereas the fixed component of the levy is specified in Regulation (EEC) No 2744/75 ; whereas, in accordance with Council Regulation (EEC) No 2742/75 (9), as last amended by Regulation (EEC) No 1009/86 (10), the vari ­ able component of the levy on certain processed products must be reduced by the incidence of the production refund granted in respect of basic products intended for processing ; Having regard to the opinion of the Monetary Committee, Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 ( 1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice ^, as last amended by Regulation (EEC) No 1906/87 (*), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month prece ­ ding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importation is calculated on the basis of the quantities of basic products considered to have been used in the manufacture of the processed product or the competing product which serves as a reference for processed products not containing cereals : Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regula ­ tion (EEC) No 715/90 of 5 March 1990 on the arrange ­ ments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (n) ; Whereas Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1989 the levies on certain agricultural products originating in developing countries (u) reduces by 50 % the levy or importation into the Community of products of CN code 1108 13 00 , within the limit of a fixed amount of 5 000 tonnes a year ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28 . 5. 1990, p. 1 . 0 OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 177, 24. 6. 1989, p. 1 . O OJ No L 281 , 1 . 11 . 1975, p. 65. (6) OJ No L 182, 3 . 7 . 1987, p. 49 . O OJ No L 168, 25. 6. 1974, p. 7. (8) OJ No L 202, 26. 7. 1978, p. 8 . 0 OJ No L 281 , 1 . 11 . 1975, p. 57. ( ,0) OJ No L 94, 9 . 4. 1986, p. 6. (u) OJ No L 84, 30. 3 . 1990, p. 85. (12) OJ No L 383, 30 . 12. 1989, p. 125. 27. 11 . 90 Official Journal of the European Communities No L 327/27 rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 0, as last amended by Regula ­ tion (EEC) No 2205/90 (&lt;%  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas, in accordance with Article 18 (1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries (l), as last amended by Regulation (EEC) No 3846/89 (2), lay down the terms on which the import levy is limited to 6 % ad valorem ; Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (3), as amended by Regulation (EEC) No 222/88 (4), stipulates that the treat ­ ment provided for glucose and glucose syrup falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 2727/75 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702.40 90 also applies to products falling within CN codes 1702 30 51 and 1702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 (1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 43, 13. 2. 1987, p. 9. (2) OJ No L 374, 22 . 12. 1989, p. 3 . (3) OJ No L 281 , 1 . 11 . 1975, p. 20 . O OJ No L 28, 1 . 2. 1988, p. 1 . O OJ No L 164, 24. 6. 1985, p. 1 . ( «) OJ No L 201 , 31 . 7. 1990, p. 9 . No L 327/28 Official Journal of the European Communities 27. 11 . 90 ANNEX to the Commission Regulation of 26 November 1990 fixing the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 071410 10 0 49,82 146,80 153,45 071410 91 46,80 150,43 (3)0 150,43 071410 99 49,82 148,62 153,45 0714 90 11 46,80 150,43 00 150,43 0714 90 19 49,82 148,62 0 153,45 1102 20 10 60,09 259,1 1 265,15 1102 20 90 33,65 146,83 149,85 1102 30 00 3,02 205,24 208,26 1102 90 10 90,28 270,77 276,81 1102 90 30 75,23 260,24 266,28 1102 90 90 50,76 149,61 152,63 1103 1200 75,23 260,24 266,28 1103 13 11 60,09 259,1 1 265,15 1103 13 19 60,09 259,1 1 265,15 1103 13 90 33,65 146,83 149,85 1103 14 00 3,02 205,24 208,26 1103 19 10 105,89 290,88 296,92 1103 19 30 90,28 270,77 276,81 1103 19 90 50,76 149,61 152,63 1103 21 00 60,94 302,74 308,78 1103 29 10 105,89 290,88 296,92 1103 29 20 90,28 270,77 276,81 1103 29 30 75,23 260,24 266,28 1103 29 40 60,09 259,1 1 265,15 1103 29 50 3,02 205,24 208,26 1103 29 90 50,76 149,61 152,63 1104 1110 50,76 153,44 156,46 1104 11 90 99,64 300,86 306,90 110412 10 42,23 147,47 150,49 11041290 82,92 289,16 295,20 1104 19 10 60,94 302,74 308,78 1104 19 30 105,89 290,88 296,92 1104 19 50 60,09 259,1 1 265,15 1104 19 91 6,04 348,52 354,56 1104 19 99 90,28 264,02 270,06 1104 21 10 77,90 240,69 243,71 1104 21 30 77,90 240,69 243,71 1104 21 50 123,04 376,08 382,12 1104 21 90 50,76 153,44 156,46 1104 22 10 10 (4) 42,23 147,47 150,49 1104 22 10 90 0 72,21 260,24 263,26 1104 22 30 72,21 260,24 263,26 1104 22 50 64,52 231,33 234,35 1104 22 90 42,23 147,47 150,49 1104 23 10 51,07 230,32 233,34 1104 23 30 51,07 230,32 233,34 27. 11 . 90 Official Journal of the European Communities No L 327/29 (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries (other than ACP or OCT) 1104 23 90 33,65 146,83 149,85 1104 29 11 43,59 223,69 226,71 1104 29 15 76,80 214,93 217,95 1104 29 19 77,90 234,69 237,71 1104 29 31 51,82 269,10 272,12 1104 29 35 91,77 258,56 261,58 1104 29 39 77,90 234,69 237,71 1104 29 91 34,13 171,55 174,57 1104 29 95 59,60 164,83 167,85 1104 29 99 50,76 149,61 152,63 1104 30 10 28,92 126,14 132,18 1104 30 90 28,56 107,96 114,00 1106 20 10 49,82 146,80 (3) 153,45 1106 20 91 68,90 228,13 (3) 252,31 1106 20 99 68,90 228,13 0 252,31 110710 11 65,17 299,38 310,26 1107 10 19 51,45 223,69 234,57 1107 10 91 94,18 267,77 278,65 (2) 110710 99 73,12 200,07 210,95 1107 20 00 83,42 233,17 244,05 (2) 1108 11 00 87,65 370,02 390,57 1108 12 00 68,90 231,76 252,31 1108 13 00 68,90 231,76 252,31 (&lt;) 1108 14 00 68,90 115,88 252,31 1108 19 10 30,83 294,30 325,13 1108 19 90 68,90 115,88 (3) 252,31 1109 00 00 304,34 672,76 854,10 1702 30 51 159,78 302,30 399,02 1702 30 59 114,84 231,76 298,25 1702 30 91 159,78 302,30 399,02 1702 30 99 114,84 231,76 298,25 1702 40 90 114,84 231,76 298,25 1702 90 50 114,84 231,76 298,25 1702 90 75 162,79 316,69 413,41 1702 90 79 112,44 220,24 286,73 2106 90 55 114,84 231,76 298,25 2302 10 10 21,03 64,76 70,76 2302 10 90 38,20 138,77 144,77 2302 20 10 21,03 64,76 70,76 2302 20 90 38,20 138,77 144,77 2302 30 10 21,03 64,76 70,76 2302 30 90 38,20 138,77 ' 144,77 2302 40 10 21,03 64,76 70,76 2302 40 90 38,20 138,77 144,77 2303 10 11 241,40 287,90 469,24 No L 327/30 Official Journal of the European Communities 27. 11 . 90 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 (OJ No L 142, 9 . 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (J) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African , Caribbean and Pacific States and in the overseas countries and territories :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20, -  arrow-root starch falling within CN code 1108 19 90 . (4) Taric code : clipped oats. (*) Taric Code : CN code 11042210, other than 'clipped oats'. 0 Pursuant to Regulation (EEC) No 3899/89, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed amount of 5 000 tons. I7) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States or in the overseas countries and territories.